DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification lacks section headings, such as “Summary of the Invention”.  
In addition, the title should be shortened to seven words or less.
Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a natural process. The Earth possesses an electromagnetic field, and all plant leaves on the planet would be subject to this electromagnetic field, including fallen leaves which are subsequently dried and/or fermented by enzymes and other natural microorganisms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if a fermented product is required, or not.
Claim 8 recites “Method for producing a fermented product”, as well as “optionally fermenting said plant leaves”. It is not clear if fermentation is required, or not.
Claim 11, 18 recite “wherein said plant leaves wither less than 8 hours”. It is not clear if a withering step is required, or if an absence of withering (ie zero hours) would satisfy the claim.
Regarding claim 12-14 and 19-20, the phrase "preferably” and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12, 19 recites “rolled less than 30 minutes”. It is not clear if a rolling step is required, or if an absence of rolling (ie zero hours) would satisfy the claim.
Claim 13, 20 recites “fermented less than 60 minutes”. It is not clear if a fermenting step is required, or if an absence of fermenting (ie zero hours) would satisfy the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demir et al [US 2020/0281219A1].
Demir et al teach method for treatment of biological soft tissue (abstract) comprising the treatment of herb leaves such as basil, dill, parsley, oregano, rosemary, and thyme (paragraph 0031, 0045), a first stage using a pulsed electric field (paragraph 0001), a second stage of drying with reduced time (paragraph 0024), a field strength of 04-1.5 kV/cm (paragraph 0005), a predetermined degree of disruption to provide reversible electroporation of cells and avoid irreversible damage to epidermal cells (paragraph 0005), the PEF treatment being non-thermal (paragraph 0007), and an absence of withering and rolling (see whole document).
Claims 1-2, 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/046310A1.
WO 2018/0346310A1 teaches a tea process and product comprising an anaerobic incubation step using whole tea leaves (page 4, Step a), creating micropores in the tea leaf by electroporation (page 6, Step b; page 7, line 7), an aerobic incubating step providing fermentation (page 8, Step c), a final drying step (page 9, line 4-25), fermenting for as little as 30 minutes (page 8, line 14), drying for only 20 minutes (page 12, Example 1), and an absence of withering and rolling (see whole document).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-23 (particularly claim  14) of copending Application No. 16/615,561 in view of Demir et al. The ‘561 application does not explicitly claim plant leaves. Demir et al teach the above mentioned concepts. It would have been obvious to one of ordinary skill in the art to incorporate the claimed plant leaves into the invention of ‘561, in view of Demir et al, since both rea directed to methods of conditioning foods with an electric field, since ‘561 already claimed raw vegetable material (claim 14) but simply did not include any examples, since vegetable matter such as parsley and spinach commonly included plant leaves, since plant leaves were commonly conditioned in an electric field as shown by Demir et al, and since plant leave would have been used during the course of normal experimentation and optimization procedures in the method of ‘561.
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-21 (particularly claim  1) of copending Application No. 16/618,212 in view of Demir et al. The ‘212 application does not explicitly claim plant leaves. Demir et al teach the above mentioned concepts. It would have been obvious to one of ordinary skill in the art to incorporate the claimed plant leaves into the invention of ‘212, in view of Demir et al, since both rea directed to methods of conditioning foods with an electric field, since ‘212 already claimed vegetable material (claim 1) but simply did not include any examples, since vegetable matter such as parsley and spinach commonly included plant leaves, since plant leaves were commonly conditioned in an electric field as shown by Demir et al, and since plant leave would have been used during the course of normal experimentation and optimization procedures in the method of ‘212.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792